Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5-6,8-9,11-15,17-18,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (“Seo”, US 2017/0323266) in view of Clanton et al (“Clanton”, US 7,386,799) in view of Paek (“Paek”, US 2016/0192315)





recognizing, by the at least one processor, a screen switch event for a chatroom displayed on the electronic device ([0103] Referring to an image 701 of FIG. 7, an identifier, for example, "3D button", related to switching from a second chat mode to a first chat mode may be displayed in a chat room.  When a user selects the identifier, the user device 101 may display contents of a chat through 3D characters based on the first chat mode.  In this example, a visual effect of a character sticker selected in the second chat mode may not be applied to a 3D character displayed in the first chat mode.  However, the contents of the chat displayed in the second chat mode may be displayed through speech bubbles of 3D characters in a form of history in a time order. [0104] Referring to an image 702 of FIG. 7, a process of performing a chat between 3D characters in response to switching from the 2D second chat mode to the 3D first chat mode is illustrated.  As shown in the image 702 of FIG. 7, a character sticker applied to a 3D character unlike a character sticker applied to a 2D character of the second chat mode may be displayed. ) 
 switching, by the at least one processor, a screen to display the chatroom in a form of a three-dimensional (3D) space in response to the screen switch event ([0103] Referring to an image 701 of FIG. 7, an identifier, for example, "3D button", related to switching from a second chat mode to a first chat mode may be displayed in a chat room.  When a user selects the identifier, the user device 101 may display contents of a chat through 3D characters based on the first chat mode.  In this 
 However, Clanton teaches representing, by the at least one processor, a distance between a user of the electronic device and a chat partner included in the chatroom as depth information on the 3D space (Figure 5A, Column 7 lines 7-20,  While viewing a group of avatars in the distance, it is useful to be able to tell if that group is engaged in conversation.  However, since they are in the distance, it is usually less important to be able to read what is being said or to know which avatar in a group is saying it.  But for speaking avatars close to the user's avatar (the pilot avatar), it is important to know who said what, and in what chronological order.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Clanton with the method of Seo. Motivation to do so would have been to provide a way to distinguish between different groups of user in a 3D setting and whether or not that different group of users are engaged in conversation. This allows a user to decide if he/she would like to leave a current 
Seo-Clanton fails to distinctly point out location information of the electronic device and location information of the chat partner. Paek teaches distance of a user and chat partner is represented on the space based on location information of the electronic device and location information of the chat partner.  ([0114] FIG. 8 illustrates a screen displaying a process status provided to a user terminal by using the location sharing service apparatus 100 according to one or more embodiments.  As illustrated in FIG. 8, the screen providing the process status may display an ID/a name/profile information of each of a plurality of users included in a chat room and a remaining distance of each of the users to a target location.  In addition, as illustrated in FIG. 8, information on a person who shares a location may be separately displayed from information on a person who does not share a location, and the information on the person who does not share a location may not include arrival information such as a remaining distance to a target location. See also Figure 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Paek with the method of Seo-Clanton. Motivation to do so would have been to provide real world proximity which can aide the user in deciding whether to engage with the other chat partners. 

As per claim 2, Seo teaches the method of claim 1, wherein the recognizing comprises: receiving an input gesture from the user; and recognizing the received input gesture as the screen switch event ([0066] In a situation in which contents of a chat is transmitted and received somewhat, the chat mode may be switched in response to a motion of the user applied to the user device 101 or a motion of the user applied to the display of the user device 101 that displays the chat room.)

As per claim 5, Clanton teaches the method of claim 1, wherein the switching comprises: changing and displaying the chatroom as the 3D space having depth information in response to the screen switch event; and adjusting a depth of the 3D space in response to a desired gesture with respect to the 3D space ( Column 14 lines 42-60, An avatar joins an Auto-Chat Prop by walking up to the Auto-Chat Prop, facing the other avatars in the Chat Prop, and talking.  FIG. 13B shows the avatar 131 speaking to join the already-formed Auto-Chat Prop.  When an avatar is added, it is moved to a slot close to where it was standing, and the other avatars automatically step sidewise to make room, as shown in FIG. 13B.  If an avatar leaves, the group closes rank to stay in an appropriately spaced circle.)

As per claim 6, Clanton teaches the method of claim 1, wherein the representing comprises: representing a distance between the user and the chat partner as depth information between a user icon representing the user and a partner icon representing the chat partner on the 3D space (Figure 5A)

As per claim 8, Seo teaches the method of claim 6, wherein the representing comprises displaying a new message at a location adjacent to the partner icon during a desired period of time in response to receiving the new message from the chat partner ([Figure 4, [0103] However, the contents of the chat displayed in the 
second chat mode may be displayed through speech bubbles of 3D characters in a form of history in a time order.)

As per claim 9, Clanton teaches the method of claim 6, wherein the representing comprises displaying an identifier indicating a non-confirmed message at a location adjacent to the partner icon in response to a new message received from the chat partner not being processed for a desired period of time as the non-confirmed message ( Column 10 lines 15-22  When a user completes the typing of a word, a small dash, or "bullet" flies from the source avatar, through the tail, and to the base of the Chat Balloon.  These bullets visually represent "speech" from the avatar's mouth to the balloon, and provide a subtle visual dynamic that helps to visualize group conversation rate, speech overlap, etc. Quiet and subtle sound effects occur at key Chat Balloon events, to accompany visual effects, to help users sense conversational dynamics, often on an unconscious level.  These sound effects (and their associated events) may signal: Initial creation of a Chat Balloon Completion of words, accompanied by bullets Erasing or backspacing letters of a word "releasing" a Chat Balloon--e.g., caused by the user hitting the return key time-out release of upper-most balloon, as a result of reaching maximum lifespan. )  

As per claim 11, Clanton teaches the method of claim 10, wherein the representing comprises: tracking a gaze of the user with respect to the 3D space; and outputting content being used by the chat partner corresponding to the gaze of the user through an output device of the electronic device (Column 26 lines 28-33 One of the most powerful aspects of non-verbal communication is gaze.  Gaze can indicate to whom communication is being directed, who is being ignored, and how much 

Claim 12 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 13 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 14 is similar in scope to that of claim 5, and is therefore rejected under similar rationale. 
Claim 15 is similar in scope to that of claim 6, and is therefore rejected under similar rationale. 
Claim 17 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to that of claim 9, and is therefore rejected under similar rationale. 
Claim 20 is similar in scope to that of claim 11, and is therefore rejected under similar rationale. 





Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (“Seo”, US 2017/0323266) in view of Clanton et al (“Clanton”, US 7,386,799) in view of Paek (“Paek”, US 2016/0192315) in view of Mason et al (“Mason”, US 9,224,290)
As per claim 3, Seo-Clanton-Paek fails to teach recognizing the screen switch based on time or location.  However, Mason teaches the method of claim 1, wherein the recognizing comprises recognizing the screen switch event for the chatroom based on time information or location information set for the chatroom. (Figure 3, For example, the proximity action data 130 may define a user proximity state of the user 102(1) "Alice" being present as corresponding to a proximity instruction which, when executed, performs the action of initiating a video chat with recipient user.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Mason with the method of Seo-Clanton-Paek. Motivation to do so would have been to provide a way to interact with a user within proximity without even realizing the user is in the vicinity, thereby avoiding missed connections. 

As per claim 4, Mason teaches the method of claim 1, wherein the recognizing comprises recognizing the screen switch event for the chatroom based on the location information of the electronic device and the location information of the chat partner included in the chatroom.  (Figure 3, For example, the proximity action data 130 may define a user proximity state of the user 102(1) "Alice" being present as 




Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (“Seo”, US 2017/0323266) in view of Clanton et al (“Clanton”, US 7,386,799) in view of Paek (“Paek”, US 2016/0192315) in view of Chen et al (“Chen”, US 10171598)

As per claim 7, Seo-Clanton-Paek fails to distinctly point out a moving state icon. However, Chen teaches the method of claim 6, wherein the representing comprises: classifying a moving type of the chat partner based on at least one of a moving speed or a moving route according to the location information of the chat partner, and displaying a moving state icon corresponding to the moving type at a location adjacent to the partner icon ( Column 11 lines 6-17,  An motion state of a user can be determined based on a location information change of a client device, quickly and effectively obtain user information, including an orientation or a moving direction, that can indicate a user position in different acquisition states based on an orientation determination module such as a compass and a positioning module such as GPS that are included in the client device, and share the user information with other 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Chen with the method of Seo-Clanton-Park. Motivation to do so would have been to provide an indication in order to track the user so that quick and effective sharing of position information is achieved. 

Claim 16 is similar in scope to that of claim 7, and is therefore rejected under similar rationale. 


Claim 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (“Seo”, US 2017/0323266) in view of Clanton et al (“Clanton”, US 7,386,799) in view of Paek (“Paek”, US 2016/0192315) in view Kimura et al (“Kimura”, US 2015/0120851)
As per claim 10, Seo-Clanton-Paek fails to distinctly point out a service icon. However, Kimura teaches the method of claim 6, wherein the representing comprises displaying an icon representing another service being used by the chat partner at a location adjacent to the partner icon.   [0192] Furthermore, the determination unit 257 determines that the feelings cannot be identified when all of the total values are zero, so that the determination result becomes "No".  In this case, the setting unit 258 selects a motion corresponding to the identified form of the post for the selected avatar (step Sc19).  Note that there are the following motions corresponding to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Kimura with the method of Seo-Clanton-Park. Motivation to do so would have been to provide an indication of the activity of the user in order to judge whether or not the user is active or busy with another task, this information can be useful to a user on whether or not communication can be initiated. 

Claim 19 is similar in scope to that of claim 10, and is therefore rejected under similar rationale. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN F PITARO/Primary Examiner, Art Unit 2198